DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 01/07/2021. As directed by the amendment: Claim 1 has been amended, claim 6 has been cancelled, and no new claims have been added. Thus, claims 1-5 and 7-12 are presently pending in the application, claims 7-12 being withdrawn from consideration.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that Bloxsom does not disclose “the medication fluid does not rise from the first position (Detail A) to the second position (Detail B)”. Bloxsom discloses that the fluid enters conduit (24) into inlet passage (20) (where the first position (Detail A) is located) to flow out of the outlet passage (26) (where he second position (Detail B) is located).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bloxsom (US 2791657).
Regarding Claim 1, Bloxsom discloses a calibration system for an IV pump infusion, comprising: a chamber (flow chamber (14); Fig.1) with constant volume comprising an inlet (inlet conduit (24)) and an outlet (outlet conduit (28)), and is configured to allow medicinal fluid to enter via the inlet and exit via the outlet (fluid flowing through the device enters through conduit 24, and flows through the inlet passage 20, the flow chamber 14, out the outlet passage 26 and the outlet conduit 28; column 2, lines 20-23); a magnetic floating detection object (float/cap (30) with horse shoe magnet (32)) configured to float in the medicinal fluid (Figs. 1 and 3); a switch (sealed mercury switch (44)) coupled to the chamber (Fig.1) and configured to measure an amount of time the medicinal fluid rises from a first position (Detail A; see below) in the chamber up to a second position (Detail B; see below) based on the amount of time the magnetic floating detection object rises in the medicinal fluid, and transmit the measurement to an IV pump control unit (the sealed mercury switch (44) opens when it detects the magnetic flux of the magnet (32) in the float (30) when it rises upward (Fig.3) at a predetermined flow rate, so the switch (44) is fully capable of measuring the time when the fluid rises from first (Detail A) to second (Detail B) positions based on the time the magnet (32) in float (30) rises upward. Time depends on the distance (from the first to the second positions) and the flow rate of the fluid. The switch (44) transmits the data to an alarm via electrical conductors (62 and 64) to control flow rate), wherein the medicinal fluid exits the chamber via the outlet (28) when the medicinal fluid fills the chamber past the second position (Detail B) (Fig.1).


    PNG
    media_image1.png
    203
    412
    media_image1.png
    Greyscale






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bloxsom (US 2791657); in view of Wilder (US 3942526).
Regarding Claim 2, Bloxsom discloses the calibration system according to claim 1, and further discloses wherein the switch (44) is coupled between the first position (Detail A) and the second position (Detail B) (the sealed mercury switch (44) is located between the first (Detail A) and the second (Detail B) positions as seen in Fig.1).
Bloxsom does not appear to disclose a reed switch continuously detect a magnetic force of the magnetic floating detection object as it passes the first position and completely passes the second position when the medicinal fluid rises.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bloxsom to incorporate the teachings of Wilder to have a reed switch that continuously detect the magnetic force of the magnetic floating object in order to detect when to open or close to deliver the fluid.



    PNG
    media_image2.png
    204
    274
    media_image2.png
    Greyscale






Regarding Claim 3, Bloxsom discloses all of the limitations claim 1, where Wilder further teaches wherein the first position (Detail C) corresponds to a bottom portion of the switch along the chamber, and the second position (Detail D) corresponds to a top portion of the switch along the chamber (the first (Detail C) and second (Detail D) positions are the bottom and top portions of reed switch (23) as seen in Fig.2).
wherein the switch is a reed switch (23), and the switch closes (Fig.3) and begins to detect the magnetic floating detection object (22) when the magnetic floating detection object (22) passes the first position (Detail C) and remains closed and continues detecting the magnetic floating object until the magnetic floating detection object (22) completely passes the second position (Detail D) (the reed switch closes when magnet (22) passes the first portion (Detail C) (Fig.3), and the reed switch (23) opens when magnet (22) completely passes the second position (Detail D) as seen in Fig.2 after continuously detecting magnet (22)).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bloxsom (US 2791657); in view of Rush (US 8343093).
Regarding Claim 5, Bloxsom discloses a switch (44) that detects the magnetic floating detection object (30 and 32).
Bloxsom does not disclose a microprocessor configured to: receive an input flow rate, calculate flow rate data of the medicinal fluid in the chamber based on the measured amount of time, and compare the calculated data with the input flow rate; and a memory configured to store the calculated and compared data and the measured amount of time the medicinal fluid rises.
Rush teaches it was known in the art to have a control unit (150; Figs.1-2) that comprises a user interface for setting a delivery rate (The control unit 150 controls operation of the pump 200 and of the fluid delivery device generally, which may also comprise a user interface (not shown) for setting various operating parameters such as the delivery rate and for starting and stopping the device; column 4, lines 39-43) wherein the control unit measures the time it takes 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bloxsom to incorporate the teachings of Rush to have  a control unit in order to better monitor and deliver the fluid based on the input and measured flow rate.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.I./Examiner, Art Unit 3783        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783